Title: To George Washington from Edmond Charles Genet, 13 August 1793
From: Genet, Edmond Charles
To: Washington, George



SIR,
New-York, 13th Aug. 1793, 2d Year of the Republic.

Intrusted in this part of the world with the interests and rights of the French people, as you are with those of the citizens of America, I have sworn to my country, and imposed it as a sacred duty on myself never to permit private considerations or other motives foreign from the general weal to impede me in what I conceived the line of duty. My conduct has accordingly been marked with all the energy and frankness which ever characterize a true republican. To you alone, thro’ the Secretary of State, have I complained of the principles you have adopted and remonstrated against decisions which have resulted therefrom. To you alone have I declared that the Federal government, far from manifesting any regard for our generous conduct towards this country—for the new advantages which we were offering to her commerce—or for the reiterated demonstrations of our real and disinterested friendship, were sacrificing our interests to those of our enemies, by their interpretation of the treaties which exist between us. To you have I represented without reserve that this conduct did not appear to correspond with the views of the people of America, with their desire to observe with fidelity their public engagements or with their affectionate regard for the cause of liberty, upon which their very existence and prosperity depend. Certain decisions of your tribunals and verdicts of your juries, added to the sentiments of your fellow-citizens publicly expressed, might permit me without a crime to draw this inference.
 Nevertheless certain persons, actuated by views which time will develope, despairing to attack my principles, have descended to personal abuse—In hopes of withdrawing from me that esteem which the public feel and avow for the representative of the French republic. They publish with great warmth that I have

insulted you and that I have threatened you with an appeal to the people, as if you would permit any one with impunity to treat you with disrespect, or as if the slightest hint of an appeal, which, a Magistrate deserving of his high office, should ardently desire, was to you the greatest offence I could offer.
 It is become necessary, Sir, to dissipate these dark calumnies by truth, and publicity.—I dare therefore to expect from your candor and probity an explicit declaration that “I have never intimated to you an intention of appealing to the people; that it is not true that a difference in political sentiments has ever betrayed me to forget what was due to your character or to the exalted reputation you had acquired by humbling a tyrant against whom you fought in the cause of liberty.” A publication of your answer will be the only reply which shall be given to those party men, who never fail to confound the individual with affairs of state, which they too often make use of as a pretext for their zeal and a reason for dastardly appearing under anonimous signatures.
As to myself, I have always openly declared what I thought, and signed what I had written, and if others have supposed they could advance my views, by newspaper publications and paragraphs they are much deceived—A good cause needs no advocate—Time and Truth will make it triumph, and ours must triumph in spite of its implacable enemies, and the present cold indifference of some who were its ancient friends.

I have the honor, &c.

